
	
		IV
		109th CONGRESS
		2d Session
		S. 3516
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Bingaman (for himself,
			 Ms. Snowe, Mr.
			 Cochran, Ms. Cantwell,
			 Mr. Domenici, Mrs. Lincoln, Mr.
			 Jeffords, Ms. Collins,
			 Mrs. Murray, Mr. Harkin, Ms.
			 Landrieu, Mr. Obama,
			 Mr. Salazar, and
			 Mr. Sessions) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to permanently extend the floor on the Medicare work geographic adjustment
		  under the fee schedule for physicians' services.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Equity Payment Index Reform
			 Extension Act of 2006.
		2.Permanent extension of
			 floor on medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking and before
			 January 1, 2007,.
		
